Citation Nr: 1456227	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease L5-S1 (claimed as lower back injury). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel
INTRODUCTION

The Veteran served on active duty from September 1993 to December 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in March 2013; a transcript of that proceeding has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability, currently diagnosed as degenerative disc disease, status post laminectomy, which he contends is causally related to his active service.  Specifically, he testified that he injured his back when he fell down a flight of stairs during Basic Training.  He stated that he was placed on profile thereafter and later evaluated at Wright Patterson AFB.  He also reported that he was given an entry-level status (ELS) due to his back condition. See Hearing Testimony and June 2010 Statement from Veteran.  The Veteran testified that his low back continued to bother him after service and leading up to a September 2009 work-related re-injury of the low back, which was followed by a January 2010 L5-S1 laminectomy/discectomy procedure. 

As an initial matter, service treatment records (STRs) reflect that the Veteran was treated for mechanical low back strain after falling down stairs on October 7, 1993.  He was treated with aspirin and placed on profile.  

The Veteran was again seen on October 15, 1993, complaining of back pain and numbness in the left great toe after falling while running on stairs.  The assessment was low back strain with complaints of muscle tightness.  He was continued on profile.  

On October 25, 1993, the Veteran reported that his back "does not feel better."  The treatment report noted that another physician had been consulted on the Veteran's case and that he advised "the patient be recycled until he is cleared by WPAFB (Wright Patterson Air Force Base)."  Profile was continued.  The assessment was low back strain.  

On November 2, 1993, the Veteran again complained of back pain and reported that he was out of pain medication (Robxain).  He was given a refill of Robaxin and the profile was continued.  

There is no separation examination/report of record.  The Veteran's DD Form 214 reflects that he was given an uncharacterized discharge due to "entry level performance and conduct."  

Thereafter, private treatment records dated in September 2009 reflect that the Veteran presented with acute low back pain with numbness with sudden onset; mechanisms of injury were noted as "work, flexion/extension and unknown."  [He was bent over a car, tugging on a head light assemble in an attempt to remove it when he felt a "pull" in his low back that increased when he tried to extend his back to a standing position.]  The diagnosis was lumbosacral sprain and spasm of muscle.  Other private treatment records reflect that the Veteran injured his back in September 2009 while working as a mechanic and that he was awaiting workman's compensation approval.  A September 2009 MRI report confirmed a small disk protrusion at L3-4 and a large disk herniation at L5-S1.  In January 2010, he underwent an L5-S1 lamino-foraminotomy and discectomy, i.e., surgical decompression.   In June 2010, the Veteran underwent a VA examination; he again reported an initial injury to the low back when he fell on the stairs during service.  The examiner provided a diagnosis of degenerative disc disease, status post laminectomy, but did not offer an etiology opinion.  Thereafter, in November 2010, the VA examiner provided an addendum opinion, finding that the Veteran's currently diagnosed lumbar back disorder was less likely than not caused by or a result of injury in-service.  With respect to rationale, the examiner stated that the Veteran had reported no significant back problems until the work-related injury in 2009, and that "as the low back muscular strain injury occurred more than 15 years prior to that, it is less likely than not that his current back disorder was caused by" the in-service injury.  

For the reasons that follow, the Board shall remand the Veteran's claim for further development.  

The Veteran's personnel records have not yet been associated with the claims file; these could be helpful in providing information concerning the circumstances surrounding his separation.  Accordingly, upon remand, the AOJ/AMC should ensure that the Veteran's complete service personnel records have been obtained and associated with his claims file. 

Additionally, the record indicates that the Veteran has received (or at the very least applied for) workman's compensation for his claimed back disorder; the AOJ/AMC should attempt to obtain any records associated with his claims.

Lastly, with respect to the VA medical opinion of record, the Veteran has testified that the 2010 VA examiner's account of his reported medical history was erroneous, and that he did, in fact, experience back problems leading up the 2009 work-related injury.  The Veteran testified that he had treated his back problems (described as the same, constant low back pain/leg pain that he had experienced ever since the in-service injury) with Advil and Tylenol up until "it finally went out" in 2009.  He stated that the VA examiner had merely asked him if he had been able to function prior to the 2010 surgery, to which the Veteran responded "yes."  Accordingly, upon remand, the Board finds that a VA addendum opinion which considers the Veteran's statements concerning onset, continuity, and re-injury, as well as any newly acquired SPRs, Worker's Compensation records, and/or other treatment records, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  

2.  Request that the Veteran provide information pertaining to workman's compensation benefits.  To the extent possible, the AOJ/AMC should attempt to obtain any relevant records regarding the Veteran's claim(s) for workman's compensation benefits, including applications and decisions.

3.  The AOJ/AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's low back disability. The claims file [i.e., both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

The examiner must offer an opinion as to the following question:

In light of all the evidence of record including (i) service treatment records that show a back injury on October 7, 1993 for which the Veteran was placed on profile, and continued complaints of back pain for at least four weeks thereafter, (ii) testimony from the Veteran that he has experienced similar and continuous low back symptomatology since the in-service back injury and leading up to the September 2009 post-service injury of his low back, (iii) private treatment records dated in September 2009 that describe the mechanisms of injury to the low back as "work, flexion/extension and unknown," and (iv) testimony from the Veteran that his back surgeon advised him that his "disc was calcified" which "indicates that it was an old injury," is it at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is etiologically related to the back injury documented in service?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




